Citation Nr: 0840091	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1968.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 2005 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but does 
not cause occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in December 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a January 2006 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).  Further, the claimant was also sent a VCAA 
letter in May 2008 which pertained to his claim for higher 
rating.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  In this case, an SOC 
and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  This 
case was previously remanded for a new examination which has 
been conducted.  See Report of July 2008 VA Examination.  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination report is thorough and supported by other 
medical records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The veteran was also provided information regarding the 
appropriate disability rating or effective date to be 
assigned in May 2008.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provide a 10 percent disability rating 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a global assessment of 
functioning (GAF) rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

The veteran was afforded a VA examination in January 2005.  
At that time, the veteran reported having repetitive 
stressful memories at least every other day about his Vietnam 
experiences.  The veteran received a Purple Heart so his 
stressors were conceded.  The veteran had nightmares.  The 
nightmares were in vivid color, sight, sound, and taste.  He 
dreamt that he had either been killed or captured.  In the 
dreams where he had been killed, he saw himself being shot 
and falling forward.  He suffered from sleep disturbances in 
that he kept waking up during the night.  Helicopters gave 
him the chills and he was easily startled by loud noises.  He 
stated that he experienced emotional numbness and tried to 
avoid thoughts, feelings, conversations, and activities that 
reminded him of the war.  He could not be anywhere where 
there was a large crowd or large gatherings.  He stated that 
he was always looking when he was out for places where an 
ambush might occur.  He reported that he used to have a 
terrible temper, but it was a little better now.  However, he 
remained easily irritated.  He was given the Mississippi 
scale for combat related PTSD and received a score of 107 
which indicated the presence of PTSD.  The veteran indicated 
that he had at times had thoughts of suicide, but no attempts 
and he did not have homicidal ideation.  

With regard to his home life, the veteran related that he had 
been married twice.  His first marriage lasted 16 years and 
he had three children during that marriage.  His second and 
present marriage had lasted 19 years, but he was having 
marital problems.  The veteran indicated that he worked as a 
pipefitter for a major company.  He had been employed by this 
company for 30 years and worked 7 days a week, 12 hours a 
day, when the work was available.  

Mental status examination revealed that the veteran was well-
groomed and cooperative.  Motor behavior was unremarkable and 
eye contact was direct.  Impulse control was appropriate.  
Speech was of normal volume, rate, and rhythm.  Voice tone 
was well modulated.  He was alert and oriented times three.  
His mood was mildly depressed and anxious.  He reported some 
of his mood problems were due to the fact that his wife had 
left him for the sixth time last week.  He thought that this 
time was the final time.  However, he denied having any 
current suicidal ideation.  His affect was constricted.  No 
perceptual distortions were noted.  Thought content was 
coherent.  Although he stated that his short-term memory was 
poor, he had no problems with the memory testing during the 
examination.  He admitted to problems with concentration.  He 
exhibited average intelligence.  His insight and judgment 
were intact.  There was no psychotic symptomatology.  

The examiner indicated that the veteran was competent to 
manage his finances.  He met the criteria for PTSD and no 
other mental disorders were found.  It was at least as likely 
as not that his social and industrial adaptability were 
negatively affected by his PTSD.  His emotional numbness had 
caused problems with his wife who had told him that he could 
not show any feelings of love.  He avoided stressful emotions 
through work and worked a long schedule.  Thus, his heavy 
work schedule negatively affected his marriage since he was 
not at home most of the time.  He worked and drank (with a 
traffic violation pending) as a way of avoiding negative 
emotions.  Both of these behaviors would negatively affect 
his social life.  In addition, his irritability likely 
affected his relationship with others at home and at his 
place of employment.  The diagnosis was PTSD, chronic, with 
depressive features.  The GAF for PTSD alone was 70.  His 
PTSD and nonservice-connected alcohol abuse (noted to be due 
to PTSD) was 60.  

Thereafter, VA PTSD group therapy records were obtained which 
showed treatment in 2005-2006.  

In May 2005, it was noted that the veteran had seen combat in 
Vietnam and was injured.  He currently enjoyed doing solitary 
yard work.  His wife complained about his restricted affect.  
He had sleep issues and did not sleep a full night.  He had 
nightmares of Vietnam.  In addition, he had temper problems.  
Examination revealed that the veteran talked easily; had no 
looseness of associations; appropriate affect; and intact 
intellectual faculties.  His GAF was 39.  

In March 2006, it was noted that the veteran had taken a walk 
in the woods which resulted in anxiety about the tree lines.  
The veteran reported having weekly nightmares.  His last one 
was about a bomb.  It was noted that the veteran had suffered 
serious injury during Vietnam.  He also had dreams about 
headless people who he felt that he might have killed.  The 
examiner state that the veteran isolated and had a restricted 
range of activities and a restricted range of affect.  The 
veteran still had a startle reaction.  Helicopters caused an 
autonomic reaction.  The veteran did not tolerate crowds, did 
not like holidays, and experienced intrusive recollections.  
Vietnam was on his mind every day.  He had gotten into a 
confrontation at work recently which resulted in a three day 
suspension.  His temper was a problem.  His GAF was 38.  

In July 2008, the veteran was afforded another VA 
examination.  The examiner indicated that the veteran had 
PTSD.  Currently, he had recurrent nightmares which sometimes 
had a violent content.  The veteran also had intrusive 
thoughts which were brought on by sounds and smells as well 
as reading news about the current war.  The veteran was 
bothered by the sound of a helicopter and fireworks.  The 
examiner noted that the veteran had worked for 34 years at a 
major company.  He had been able to keep this job for a long 
time in spite of having problems at work.  He was commuting 
to work on a schedule which allowed some time with his wife.  
Currently, the veteran was not taking any psychotropic 
medications.  

Mental status examination revealed that the veteran was 
initially angry when he came in due to instructions that he 
had been given for the examination which he felt were 
confusing.  However, he settled down and appeared to be 
friendly.  His appearance and hygiene were good.  His eye 
contact was good.  He did not show any suspiciousness or 
hallucinatory behavior.  He did not exhibit any paranoia or 
hypervigilance.  He was not upset with minor sounds in the 
hallway.  He did not show any exaggerated startle response 
during the time he spent in the office.  He did not have any 
looseness of associations, pressured speech, or flight of 
ideas.  He was alert and oriented times three.  He did not 
have any suicidal or homicidal ideation.  His memory for 
recent and past events was good.  His immediate recall was 
good.  He displayed good concentration.  His intelligence was 
normal and his insight and judgment were good.  The diagnosis 
was PTSD.  His GAF was 75.  

The examiner indicated that the veteran had social and 
occupational problems, but there was no clear evidence that 
they were caused by PTSD.  It was very much possible that an 
underlying personality disorder contributed to those 
problems.  The veteran did not have psychosis or depression.  
He did not have any significant stressors at this time.  The 
examiner stated that the GAF score of 75 was given because 
the veteran had a full-time job and was able to hold it well 
at this point.  Also, he was able to commute and was also 
able to take care of his personal matters.  The veteran was 
competent to handle his finances.  

The veteran has been assigned a 10 percent rating for PTSD.  
The veteran meets the criteria for a 30 percent rating, but 
no higher.  

A 30 percent rating is warranted because the veteran's PTSD 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

The veteran has not been unable to perform occupational 
tasks.  He has been employed by the same company for decades.  
However, the Board recognizes that he has worked long hours 
reportedly as a type of avoidance technique.  Overall, his 
daily functioning is satisfactory and he is able to perform 
self-care tasks.  The veteran does not have suspiciousness, 
panic attacks, or memory loss.  In addition, his speech and 
conversation are normal.  However, he has a depressed mood, 
anxiety, and sleep disturbance.  The veteran's primary 
problems involve intrusive memories of Vietnam and reminders 
of Vietnam.  He is not able to express emotions properly and 
avoids stress through work and has also used alcohol.  

The veteran's GAF on the two VA psychiatric examinations, 
attributable to PTSD alone, ranged from 70 to 75, indicative 
of no more than mild impairment.  The veteran's PTSD therapy 
notes reflected GAF scores of 38 and 39.  However, these 
scores are inconsistent with the rest of the medical 
evidence.  There is no clinical evidence that the veteran has 
any impairment in reality testing or communication.  His 
speech has been normal, not illogical, obscure, or 
irrelevant.  There has been no major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  The veteran is able to successfully 
maintain steady employment.  Although he reportedly has 
problems with displaying loving emotions with wife, the 
recent examination showed that he was taking steps to spend 
time with her with regard to his commuting accommodations.  
The veteran has a temper, but there is no evidence of 
violence.  In addition, while he reportedly does not 
socialize, he has been also to participate in a PTSD group 
where he has indicated that he feels like he belongs.  

Accordingly, the Board finds that the GAF scores shown on the 
VA examination reports generally reflect the current level of 
functioning.  That being noted, the Board recognizes that the 
veteran has problems with nightmares and recollections of 
Vietnam and may in fact have exacerbations of such symptoms.  
Although he has been able to hold down a job, showing 
stability in that area, he obviously works long hours in an 
effort to manage his PTSD.  He also has marital problems due 
to his emotional deficits.  The Board finds that this 
symptomatology in particular establish that the veteran has 
occupational and social impairment with occasional decrease 
in work efficiency.  While he appears able to perform 
occupational tasks during exacerbations, the Board finds that 
there is an intermittent inability to do so given some 
reported problems at work.  However, the veteran's PTSD does 
not cause occupational and social impairment with reduced 
reliability and productivity as he is able to function on a 
daily basis, including with some interaction with others, and 
he is apparently generally productive at work.  Thus, his 
PTSD more nearly approximates the 30 percent rating.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports a rating of 30 percent for PTSD.  


ORDER

An initial rating of 30 percent for PTSD is granted, subject 
to the laws and regulations governing monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


